 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternationalUnion of Operating Engineers, Local12 (Reynolds Electrical&Engineering Compa-ny, Inc.)andGalen AlbrightandHenry C.ShumanandWalton H.BledsoeandWilliam G.HarrisandJesse E. BakerandFredrick MillerandOwen T.WilkersonandJose Rodriguez.Cases 31-CB-7493, 31-CB-7500, 31-CB-7520,31-CB-7555, 31-CB-7556, 31-CB-7566, 31-CB-7655, and 31-CB-7699March 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 22, 1989, Administrative Law JudgeJay R. Pollack issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief,and the Respondent filed cross-exceptionsand a brief in support of its cross-exceptions and inopposition to the General Counsel's exceptions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Orderas modified and set forth in full below.The General Counsel excepts to the judge's fail-ure to provide a remedy whichencompasses em-ployee-members -unnamed but similarly situated tothose named in the complaint. In its response theRespondent contends that such a "broad order" isunwarranted since the complaint allegations speci-fied only the eight named charging parties andtherewas no evidence introduced at the hearingconcerning "unnamed but allegedly aggrieved par-ties"or that the Respondent had discriminatedagainst such individuals.We find merit in the General Counsel's excep-tions for the reasons stated inIronWorkers Local433 (Reynolds Electrical),298 NLRB 35, a compan-ion case issued this date involving a similar viola-tion committed by a -different union at the sameemployer. As in that case, the Respondent was onnotice, both from the remedy sought in the com-plaint and the General Counsel's statements at thehearing, that the complaint was not limited to thoseindividuals named in the complaint, and the class ofemployees encompassed in the remedy sought byiThejudge inadvertently stated in his decision that the effective termi-nation date of the current collective-bargaining agreement between theRespondent and Reynolds Electrical&Engineering Co. was June 1,1980, rather than the correct date of June 1, 1990Member Devaney notes that no exceptions were filed to the judge'sfinding that the parties'no-strike clause encompassed sympathy strikesthe General Counsel is a defined and easily identifi-able class.Under these circumstances, we will notforeclose the General Counsel from identifying ad-ditionaldiscriminatees in subsequent complianceproceedings and will modify the judge's recom-mended Order and notice accordingly.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders that the Respondent, International Union ofOperating Engineers, Local 12, its officers,agents,and representatives, shall1.Cease and desist from(a) Initiatingand prosecutingintrauniondiscipli-nary proceedings against and fining members whorefuse to join a sympathy strike in contravention ofa contractual no-strike provision contained in theRespondent's contracts with Reynolds Electrical &Engineering Co., Inc.(b) In any like or relatedmanner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind any and all intraunion discipline di-rected against members Galen Albright, Henry C.Shuman,Walton H. Bledsoe, William G. Harris,Jesse E. Baker, Frederick Miller, Owen T. Wilker-son, Jose Rodriguez, and similarly situated mem-bers.(b)Remove from its files any reference to theunlawful fines and disciplinary proceedings andnotify those members in writing that it has done soand that it will not use these unlawful actionsagainst them in any way.(c)Reimburse those members for any fines thatthey have paid, plus interest, in the manner setforth in the remedy section of the judge's decision.(d) Post at all places where notices to membersare posted copies of the attached notice marked"Appendix."3 Copies of the notice, on forms pro-vided by the Regional Director for Region 31,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent2We have alsomodifiedthe judge's recommendedOrder and noticetosubstitute the word "intraunnon" for thejudge's inadvertentuse of theword "interunion"We find no meritin the Respondent's exception thatthe "ceaseand desist"language in the judge's recommendedOrder andnoticewas"too broad " Contrary tothe Respondent's contention, thelanguage usedby the judgeis in conformancewith the violation found.2If this Orderis enforcedby a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read"PostedPursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcingan Order of theNationalLaborRelations Board."298 NLRB No. 9 OPERATING ENGINEERS LOCAL 12 (REYNOLDS ELECTRICAL)immediately upon receipt and maintained for 60consecutive days in conspicuous places includingall places where notices to members are customari-ly posted. Further signed copies of the notice willbe provided to the Board for submission to theEmployer for posting at appropriate places, if will-ing.Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTinitiateand prosecuteintrauniondisciplinary proceedings against and fine memberswho refuse to join a sympathy strike in contraven-tion of a contractual no-strike provision containedin our contracts with Reynolds Electrical & Engi-neering Co., Inc.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL rescind any and all intraunion disci-plinedirectedagainstmembersGalen Albright,Henry C. Shuman, Walton H. Bledsoe, William G.Harris, Jesse E. Baker, Frederick Miller, Owen T.Wilkerson, Jose Rodriguez, and similarly situatedmembers.WE WILL remove from our files any reference tothe unlawful fines and disciplinary proceedings andnotify thosemembers inwriting that we have doneso and that we will not use these unlawful actionsagainst them in any way.WE WILL reimburse those members for any finesthat they have paid, plus interest.INTERNATIONAL UNION OF OPERAT-ING ENGINEERS,LOCAL 12Arthur Yuter, Esq.,for the General Counsel.Alexander H. Cvitan, Esq. (Reich, Adell & Crost),of LosAngeles, California, for the Respondent.YelvertonCowherd, Esq.,of Las Vegas, Nevada, for theEmployer.DECISION45STATEMENT OF THE CASEJAY R. POLLACK,Administrative Law Judge.Iheardthese consolidated cases in trial atLas Vegas,Nevada,on August 18, 1988.The cases arose as follows.On February 18, 1988,Galen Albright,an individual,filed the charge in Case 31-CB-7493 against Internation-alUnion of Operating Engineers,Local 12 (the Union orRespondent).On February 22, 1988,Henry C.Shuman,an individual,filed a charge in Case31-CB-7500againstthe Respondent. On March 1,1988Walton H. Bledsoe,an individual,filed the charge in Case31-CB-7520against the Union.The charge in Case31-CB-7555 wasfiled on March 22, 1988,by William G.Harris, an indi-vidual.The charge in Case 31-CB-7556was filed byJesse E.Baker,an individual,on March 22,1988.OnMarch 25,FrederickMiller,an individual,filed thecharge in Case 31-CB-7566 against Respondent. OwenT.Wilkerson,an individual,filed thecharge in Case 31-CB-7655 on May 23,1988. The charge in Case 31-CB-7699 was originally filed as Case 28-CB-2846 and filedby JoseRodriguez,an individual, on June 28, 1988.In response to certain of those charges,following aninvestigation, the Regional Director for Region31 of theNational Labor Relations Board on May 5, 1988,issuedan order consolidating cases, consolidated complaint andnotice of hearing. Thereafter,theRegionalDirectorissued an amended order consolidating cases, amendedconsolidated complaint and notice of hearing on June 30,1988.Finally,on July 28,1988,the Regional Directorissued an order consolidating cases, second amendedconsolidated complaint and notice of hearing which con-solidated the existing charges and complaints against Re-spondent.Respondent filed timely answers denying allallegationsof theconsolidated complaint.The complaint alleges Respondent took various actionsagainst its members, including the fining of employees ofReynolds Electrical&EngineeringCompany,Inc. (theEmployer), who crossed or worked behind certain picketlines at the Employer's premises at the Nevada Test Site,the Nevada Research and DevelopmentArea,or at theTonopah TestRange in the State of Nevada.The Gener-alCounsel contends that, although such conduct by Re-spondent might not otherwise be a violationof the Na-tionalLaborRelationsAct (Act),the conduct was incontravention of an applicable no-strike clause in the col-lective-bargaining agreement between Respondent andthe Employer and therefore constituted a violation ofSection 8(b)(1)(A) of theAct. Respondent,with one ex-ception,admitted the conduct attributed to it but arguedthat the relevant collective-bargaining agreement doesnot address sympathy strikesby itsmembers.Therefore,Respondent argues, its actions may not properly befound to be in violationof the Act.All parties were given full opportunity to participateat the hearing,to introduce relevant evidence,to call, ex-amine, and cross-examine witnesses,to argue orally andto file posthearing briefs.On the entire record,including oral argumentfrom theGeneral Counsel and a posthearingbrief from the Re- 46DECISIONS OF THENATIONALLABOR RELATIONS BOARDspondent and my observation of the witnesses and theirdemeanor, I make the followingFINDINGS OF FACT1.JURISDICTIONThe Employerhas been at all times material a Texascorporation with an office and place of business in LasVegas, Nevada,where it is engaged in the business ofproviding construction,maintenance,and operationalsupport to the United States Department of Energy atthe Nevada Test Site and at other locations. The Em-ployer in the course and conduct of its business oper-ations annually purchases and receives in the State ofNevada goods and services valued in excess of $50,000directly from suppliers located outside the State. There isno dispute, and I find, that the Employer has been at alltimes material anemployerengaged in commerce and ina business effecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.Respondent is a labor organization within the meaningof Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe parties stipulated that the Employer and theUnion have had a collective bargaining relationship formore than 25 years. Respondent represents employees ofthe Employer in two separate and distinct bargainingunits: the construction unit,and the maintenance unit.All work covered by both agreements is at the NevadaTest Site,which is about 65 miles northwest of LasVegas, the Tonopah Test Range, which is about 240milesnorth of Las Vegas, or in Las Vegas.Negotiationsfor the current collective-bargainingagreement in the construction unit took place betweenApril and June1985.The projectconstruction agreement(for the construction unit), executed on July 8, 1985, iseffective by its terms from June 1, 1985, until June 1,1980.The current project construction agreement containsthe following no-strike clause at issue herein:ARTICLE IINO STRIKES OR LOCKOUTSSection 1. It is hereby agreed by the Union therewill be no strikes, stoppages of work or slowdownsof the Contractor's operations during the term ofthis Agreement.Section 2. It is hereby agreed by the Contractortherewill be no lockouts during the term of thisAgreement.Section 3. Any violation of Section 1 of this arti-cle shall not be subject to the provisions of ArticleXIX, Grievance and Arbitration Procedure.Section 4.It shall not be cause for discharge ordisciplinary action in the event an employee indi-vidually refuses to go through or work behind anypicket line at the Contractor's place of business,provided that said picketline isin connection witha lawful primary labor dispute.Sections 1, 2, and 3 of this clause have been in theproject construction agreements between the partiessince 1965 and have remained unchanged in all suchagreements since 1965.Section 4 was initially included inthe 1970-1975 agreement. Neither the Employer nor theUnion has proposed modifications to any part of articleII sincethe 1970 negotiations.Commencing in August 1987 and continuously fromSeptember 9 through November 23, 1987, the Amalga-mated Transit Union established a picket line at theNevada Test Site in furtherance of a labor dispute theAmalgamated Transit Union had with the LTR BusCompany. Commencing in September 1987 and continu-ing untilNovember 23, 1987, the Culinary WorkersUnion established a picket line at the Nevada Test Siteand at Tonopah in furtherance of a labor dispute it hadwith the Employer. On or about October 1, 1987, theprojectmaintenance agreementsbetween the Employerand about a dozen unions,including Respondent(for themaintenance unit),expired.A strike in all of these main-tenance units ensued,including the maintenance unit rep-resented by Respondent. Respondent established picketlines at the Nevada Test Site between November 12through 23, 1987, in support of its dispute in the mainte-nance unit.At all times material, each of the eight charging par-ties has been a member of the Union and employee ofthe Employer working in the construction unit.Each ofthese eight employees performed work in the construc-tion unit during Respondent's strike in the maintenanceunit.On various dates beginning in January 1988, Re-spondent disciplined or fined the eight employees forhaving crossed its picket line during the maintenanceunit strike.Further, the parties stipulated that pursuant to require-ments of the Federal Government, the Employer main-tainsrecords, called head count reports or daily, headcount reports, which list by craft the number of employ-ees scheduled to work, and who actually reported forwork. These records indicate who worked during anystrike by any union representing any of the Employer'semployees. The records indicate that Respondent did notengage ina sympathystrikeduring a Teamsters andPlumbers strike in 1974, during a construction Electri-cians strikein 1974,and during a construction Plumbersstrike in 1980. The records further show that Respondentengaged in a primary strike in its construction unitduring June 1980 and that the maintenance unit did notengagein a sympathy strike.B. BargainingHistoryThe no-strikelanguagehas been carried forward in thevarious collective-bargaining agreementsbetween theparties in unchanged form since the agreement regardingthe language in the 1970 bargaining. At no time since hasRespondent or the Employer sought to modify thequoted language. The General Counsel called as a wit-nessKevin Efroymson, who served as the Employer's OPERATINGENGINEERSLOCAL 12 (REYNOLDS ELECTRICAL)47general counsel from 1964 through 1976. Efroymson tes-tified at some length regarding contract negotiations be-tween the parties and, in particular, the origin of the no-strikelanguage.Efroymson testified without contradic-tion that- the no-strike language was introduced at thebehest of management representatives during the 1970bargainingand that the language was expressly intendedto address both primary and sympathy strikes. Efroym-son'stestimony established that during the 1970 negotia-tionsa strike ensued. At issue were approximately 11subjects, including wages, travel allowance, subsistenceand the no-strike clause. After a lengthy strike the Unionand Employeragreedto submit the unresolvedissues tointerest arbitration. The Union submitted language whichwould have permitted sympathy strikes in support ofotherunitsrepresented by Respondent. The Employersubmitted the language of article II, section 4, permittingindividual employees the right to honor a primary picketline.At the time of the interest arbitration, all partici-pants, the Employer, the Union and the arbitration panelunderstood that article II and its section 4 prohibitedconcerted sympathy strikes but gave individual employ-ees the right to honor a primary picket line. As statedabove the parties have not negotiated again regardingthisarticle of the contract and it has continued un-changed in all succeeding agreements.Evidence was also introduced that over the periodsince1970 there had been various strikes at the facilitiesat issuewith occasions where picket lines established byother units were not honored by employees workingunder the contracts in question. There is some questionas towhether they were honored on other occasions.Evidence was introduced that on occasion the Employerhas assertedthe quoted language of the collective-bar-gaining agreements against unionswhosemembers werehonoring picket lines.C. The Alleged Threat to Jesse BakerThe remaining factual issue deals with an allegedthreat to employeeJesseBaker. Baker testified that onMarch 10, 1988, Mickey Adams, a district representativefor Respondent, told Baker that the employee had beenfined for working behind the maintenance unit picketline.Baker said he did not have the money to pay thefine.According to Baker, Adams said if Baker did notpay, the money would be taken out of his "health andwelfare or vacation [trust funds]." Baker further testifiedthatBillWaggoner,Respondent'sbusinessmanager,made asimilar statement in October 1987.1Adams denied that Waggoner made such a statementregarding the trust funds. He further denied that hemade such a statement to Baker. According to Adams,he informed Baker of the fine and Bakersigned a paperaccepting the penalties. Baker asked if he could pay thefine over time and Adams answered that Baker wouldhave to write the Union's recording secretary in Los An-geles.Adams denied making any statement regarding thetrust funds and testified that there was no way the ,Unioncould collect money from the fund.Waggoner did not testify. John Cox, a member of theUnion's executive board, testified that he was present forthe conversation between Adams and Baker. Cox testi-fied that Adams made no mention of the trust fundswhileinformingBaker of the fine. Cox further deniedthatWaggoner made any such statement as alleged byBaker.2Based ondemeanor, I find Adams and Cox to bemore credible witnesses than Baker. Although I believesomeone musthave told Baker that the fine could betaken from his trust fund contributions, I am convincedthat Adams did not, and would not, make sucha state-ment. Accordingly, I shall dismiss this allegation of thecomplaint.Analysis and ConclusionsSection 8(b)(1)(A) of the Act makes it an unfair laborpractice for a union "to restrain or coerce ..., employ-ees in the exercise of the rights guaranteed in Section 7of the Act." The proviso to Section 8(b)(1)(A) providesthat the section "shall not impair the right of a labor or-ganizationto prescribe its own rules with respect to theacquisition or retention of membership therein."InScofield v.NLRB,394 U.S. 423 (1969), the UnitedStates Supreme Court stated at 430: "Section 8(b)(1)leaves a union free to enforce a properly adopted rulewhich reflects a legitimate union interest, impairs nopolicy Congress has imbedded in the labor laws, and rea-sonably enforced against union members who are free toleave the union and escape the rule." This entitlement isnot withoutlimit,however. The Board inOperating En-gineers Local 39 (San Jose Hospital Center),240 NLRB1122 (1979), found a violation of Section 8(b)(l)(A) ofthe Act whena uniontook internal unionaction againstmembers in contravention of an amnesty agreement.InMine Workers Local 1249 (National Grinding),176NLRB 628, 632 (1969), the Board found that a unionviolated Section 8(b)(1)(A) by fining its members whorefused to honor the picket line of a sister local undercircumstances where the union was bound by a broadno-strike clause that proscribed any strike or slowdown,total or partial, of work at the company's plant. TheBoard held that it was a violation of the no-strike clauseto honora sisterLocal's picket line. The Board held thatto permit the union to penalize members who refused toviolate the no-strikeclausewould provide an incentiveto unionstoviolate collective-bargainingagreements.See alsoFood & Commercial Workers Local 1439(Ro-sauer'sSupermarket),275 NLRB 30 (1985). The Boardhas dismissed such allegations if it determines that theno-strike clause does not apply to sympathy strikers, e.g.,Machinists Local 284,190 NLRB 208 (1971).InOperating Engineers Local 18 (Davis McKee),238NLRB 652 (1978), the Board held that to the extent thatNational Grinding Wheel,supra, stood for the propositionthat the right to engage in a sympathy strike is waivediGeneral Counsel acknowledged that the Waggoner statement wastime barred by Sec. 10(b) of the Act. Accordingly, General Counselsought no finding of a violation The evidence was introduced solely tosupport Baker's testimony that Johnson made such a threat.2 There were approximately 500 union members present when Wag-goner allegedly made the statement attributed to him by Baker No onecorroboratedBaker's statement. 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDby a union's agreement to a broad no-strike clause, with-out more, it had been overruled sub silentio by latercases.Until the landmark decision ofIndianapolis PowerCo., 273 NLRB 1715 (1985) the Board held that sympa-thy strikes were not waived by a broad no-strike clauseunless expressly stated in the contract.The Board inIndianapolis Power Co.,supra, overturnedprior Board precedent (includingDavis-McKee)and heldthat broad no-strike clauses prohibit all strikes includingsympathy strikes. If, however, the contract or extrinsicevidencedemonstrates that the parties intended toexempt sympathy strikes from the broad no-strike clause,then the Board shall give controlling weight to the par-ties' intent.InFood & Commercial Workers Local 1439 (Rosauer'sSupermarket),supra,theBoard in considering thebreadth of a no-strike clause in a collective-bargainingagreement stated at 275 NLRB 30:Nothing in the contract suggests an intent to createan exception for sympathy strikes. Nor does thejudge's discussion of the parties bargaining historyestablish that the parties intended to exclude sympa-thy strikes.We therefore hold that the Respondentclearly and unmistakably waived meat employees'right to engage in sympathy strikes. Accordingly,theRespondent violated Section 8(b)(1)(A) bythreatening to discipline members who refused toparticipate in the sympathy strike.The Board held inIndianapolis Power Co.,291 NLRB1039 (1988), on remand from the United States Court ofAppeals for the D.C. Circuit,3 that the extrinsic evidenceshowed that the union did not waive the right to honorstranger picket lines. The Board adhered to its legal anal-ysis in its originalIndianapolisPowerdecisionbutreached a different result based on a factual analysis. Itnoted that the Third Circuit, relying on the D.C. Cir-cuit'sopinion inIndianapolisPower,approved theBoard'sIndianapolis Powerapproach inElectricalWorkersIBEW Local 803 x NLRB,826 F.2d 1283 (3d Cir.1987).4 The Third Circuit inIBEW Local 803had reject-ed all arguments against theIndianapolis Powerrule.In the decision on remand, the Board emphasized thatcareful considerationmust be given extrinsic evidencebearing on the parties' intent, such as bargaining historyand past practice under the no-strike clause. "TheIndi-anapolis Powerdecision must not be applied as if it estab-lished an irrebuttable presumption that a broad no-strikeclause bars sympathy strikes." A broad no-strike clauseshould be properly read to encompass sympathy strikesunless the contract as a whole or extrinsic evidence dem-onstrates that the parties intended otherwise. In decidingwhether sympathy strikes fall within a no-strike clause'sscope, the parties' actual intent is to be given controllingweight and extrinsic evidence should be considered as anintegral part of the analysis.In concurring in the result, Board Member Johansen,stated that the starting point for any waiver analysisshould be the United States Supreme Court decision inMetropolitanEdisonCo. v.NLRB,460 U.S. 693, 708(1983),which held that a statutory waiver must be "clearand unmistakable." According to Johansen, "this rule de-mands clarity and, thus . . . any ambiguity as to the ex-istence of a contractual waiver of the right toengage insympathy strikes must be resolved against finding partiesintended such a waiver."In the instant case I believe that a violation of Section8(b)(1)(A) must be found under either of the legal theo-riesdiscussed inIndianapolis Power.The parties onlydiffer as to which rebuttable presumptionto use as astartingpoint.However, both parties agree that theintent of the parties, established by evidence of bargain-ing history and past practice, is controlling. In this case,the same result is reached even if the presumption urgedby the Union is used as a starting point. The presumptionthat the waiver must be clear and unmistakable is not ir-rebuttable. The uncontested evidence establishes that thecontractlanguage inquestion was intended to prohibitunion sympathy strikes but permit individual employeesthe right to refuse to cross a primary picket line. Theintent of the clause was so understood by all parties, theUnion, Employer and the arbitration panel. The unionproposed alternate language which would have permit-ted union sympathy strikes in support of union membersin other bargaining units. That language was rejected bythe arbitration panel and the Employer's language wasincorporated in the bargainingagreement.Thereafter nei-ther party sought to change or renegotiate thisclause.There is no evidence that the agreement has been appliedcontrary to this understanding. Rather the evidence sup-ports the conclusion that the clause barred concertedsympathy strikes. Thus, under Board and circuit courtlaw, Respondent's disciplinary actions against the eightemployees described above were taken to force noncom-pliance with the terms of the collective bargaining and,on the basis of the cases cited supra, violate Section8(b)(1)(A) of the Act.THE REMEDYHaving found that Respondent has violated Section8(b)(1)(A) of the Act, I shall order it to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act.Having found that Respondent fined employees, I rec-ommend that the Union be ordered to vacate those fines.The record does not indicate whether any of the fineshave been paid. I shall recommend that Respondent beordered to return to any employee who has paid a finethe amount of the fine plus interest as computed inNewHorizons for the Retarded,283 NLRB 1173 (1987).It is further recommended that the Union expungefrom its records all references to the discipline found un-lawful herein and to notify the eight employees that thishas been done.CONCLUSIONS OF LAW3ElectricalWorkers IBEW Local 1395 (Indianapolis Power) v. NLRB,797 F.2d 1027 (D C Cir. 1986)4 Affg.Metropolitan EdisonCo., 279 NLRB 313 (1986).1.The Employer is an employer engaged in commercewithin the meaning of Section2 (2), (6), and (7) of theAct. OPERATING ENGINEERS LOCAL 12 (REYNOLDS ELECTRICAL)492.Respondentis a labor organizationwithin the mean-ing of Section2(5) of the Act.3.Respondent violated Section 8(b)(1)(A) of the Actby discipliningand/or fining employees,Albright,Shuman,Bledsoe, Harris, Baker,Miller,Wilkerson, andRodriguezbecause theycrossed apicketline the honor-ing of which was prohibited by a valid no-strike clausein the collective-bargaining agreementcovering the eightemployeesbetweenRespondent and theEmployer.4.The unfairlabor practices described above areunfair laborpracticeswithinthe meaningof Section 2(6)and (7) of the Act.[RecommendedOrderomittedfrom publication.]